Case: 14-10939   Date Filed: 10/07/2014   Page: 1 of 2


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-10939
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:13-cr-00021-MW-GRJ-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

HAROLD EUGENE YOUNG,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (October 7, 2014)

Before MARTIN, JULIE CARNES and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 14-10939     Date Filed: 10/07/2014   Page: 2 of 2


      Gwendolyn Spivey, appointed counsel for Harold Young, has filed a motion

to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Young’s conviction and sentence are AFFIRMED.




                                          2